Title: John Adams to Abigail Smith, 15 August 1763
From: Adams, John
To: Adams, Abigail


     
      Monday Morning 15 August 1763
     
     The Disappointment you mention was not intended, but quite accidental. A Gentleman, for whom I had much Esteem, Mr. Daniel Leonard of Norton, was so good as to offer to keep the sabbath with me at Braintree—a favour that would have been very agreable if it had not detained me from the most agreable of all Company, to me, in this world, and a favour that will I know be sufficient with you to excuse me.—A good Nights sleep I have had but not more than I should have had, for a Friend always keeps me awake till Midnight and after.
     Shall return from Boston I hope time enough to obey, which I always do with more Pleasure than I ever command.
     
      Yours,
      J. Adams
     
    